Citation Nr: 1213837	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-26 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to November 15, 2011.

2.  Entitlement to an effective date earlier than February 24, 2004 for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than July 1, 2004 for the grant of service connection for tinnitus.

4.  Entitlement to an effective date earlier than July 18, 2003 for the grant of service connection for degenerative disc disease of the lumbar spine.

5.  Entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to an initial compensable disability rating for right frontal bone fracture.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Private Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife (E.J.)


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 1964. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from May 2004, August 2006, April 2010, and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran and his wife testified before the RO at a hearing in October 2010 and subsequently testified before the undersigned Veterans Law Judge during a Board videoconference hearing in March 2012.  Transcripts of these proceedings have been associated with the claims file.  

In the October 2010 rating decision the RO, in part, continued a 30 percent disability rating for the Veteran's PTSD.  The Veteran disagreed with the disability rating assigned and was afforded a subsequent VA psychiatric examination in November 2011.  By decision dated in December 2011, the RO increased the disability rating for the Veteran's PTSD from 30 percent to 50 percent disabling, effective from November 15, 2011, the date of the VA examination.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Typically, the Veteran's PTSD rating claim, both prior to and beginning November 15, 2011, would remain before the Board.  However, as noted below, the Veteran has withdrawn the issue of entitlement to a disability rating greater than 50 percent for PTSD beginning November 15, 2011.  As such, the only remaining issue before the Board is entitlement to a disability rating greater than 30 percent for PTSD prior to November 15, 2011

The Board notes that by rating decision dated in April 2010 the RO, in part, denied a TDIU and denied service connection for headaches/concussion as well as a bilateral leg disorder.  In April 2010 the Veteran disagreed with the TDIU, headache, and leg issues.  However, in October 2010 the Veteran withdrew his April 2010 notice of disagreement with respect to the all issues except the TDIU issue.  As such, there is no need to remand either the headaches or bilateral leg issues for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  During the March 2012 Board hearing the Veteran indicated that he wished to withdraw his appeal regarding all issues except entitlement to a disability rating greater than 30 percent for PTSD prior to November 15, 2011.  This includes the issues of entitlement to effective dates earlier than February 24, 2004 for the grant of service connection for bilateral hearing loss, earlier than July 1, 2004 for the grant of service connection for tinnitus, and earlier than July 18, 2003 for the grant of service connection for degenerative disc disease of the lumbar spine; entitlement to disability ratings greater than 20 percent for degenerative disc disease of the lumbar spine and a compensable rating for right frontal bone fracture; entitlement to a TDIU; as well as entitlement to a disability rating greater than 50 percent for PTSD beginning November 15, 2011.  

2.  The RO received the Veteran's claim requesting an increased rating for his PTSD on June 16, 2010.

3.  For the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.

4.  It is factually ascertainable from the evidence of record that the Veteran was entitled to a disability rating greater than 30 percent for his PTSD one year prior to his June 16, 2010 claim for an increased rating.

5.  There are no testimonial documents submitted between the February 2009 rating decision and prior to June 16, 2009 indicating an intent to claim entitlement to an increased rating for the Veteran's PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with regard to issues of entitlement to effective dates earlier than February 24, 2004 for the grant of service connection for bilateral hearing loss, earlier than July 1, 2004 for the grant of service connection for tinnitus, and earlier than July 18, 2003 for the grant of service connection for degenerative disc disease of the lumbar spine; entitlement to disability ratings greater than 20 percent for degenerative disc disease of the lumbar spine and a compensable rating for right frontal bone fracture; entitlement to a TDIU; as well as entitlement to a disability rating greater than 50 percent for PTSD beginning November 15, 2011 by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a disability rating disability of 50 percent, and no greater, for service-connected PTSD have been met from the date of one year prior to the Veteran's claim for an increased rating, June 16, 2009.  38 U.S.C.A. § 1155, 5107, 5110, 5111  (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected PTSD is more disabling than evaluated prior to November 15, 2011.    

Withdrawn Issues

During the March 2012 Board hearing the Veteran indicated that he wished to withdraw his appeal regarding all issues except entitlement to a disability rating greater than 30 percent for PTSD prior to November 15, 2011.  This includes the issues of entitlement to effective dates earlier than February 24, 2004 for the grant of service connection for bilateral hearing loss, earlier than July 1, 2004 for the grant of service connection for tinnitus, and earlier than July 18, 2003 for the grant of service connection for degenerative disc disease of the lumbar spine; entitlement to disability ratings greater than 20 percent for degenerative disc disease of the lumbar spine and a compensable rating for right frontal bone fracture; entitlement to a TDIU; as well as entitlement to a disability rating greater than 50 percent for PTSD beginning November 15, 2011.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal with regard to these issues, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

PTSD Issue

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Under that code, a 30 percent disability rating is assigned under DC 9411 when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities.   

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim -- if the evidence shows that the increase in disability actually occurred after the claim was filed -- but never earlier than the date of receipt of the claim.

The law provides an exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992). 

A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  When the following reports relate to examination or treatment of a disability for which service connection has previously been established, the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim and the date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim. 38 C.F.R. § 3.157(b)(1).

The Veteran submitted an initial claim for service connection for PTSD in May 2006.  By rating decision dated in February 2009, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective May 17, 2006, the day of the Veteran's claim for service connection.  Although the RO provided notice of this decision, the Veteran did not perfect a timely appeal.  Thus, the February 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.    

On June 16, 2010 the Veteran submitted a claim for an increased rating for his PTSD.  He was afforded a VA psychiatric examination in August 2010 and by rating decision dated in October 2010 the RO continued the 30 percent rating initially assigned.  The Veteran disagreed with this decision in October 2010 and subsequently perfected an appeal.  Thereafter, he was afforded another VA psychiatric examination in November 2011.  By decision dated in December 2011, the RO increased the disability rating for the Veteran's PTSD from 30 percent to 50 percent disabling, effective from November 15, 2011, the date of the VA examination.  

There are two periods of time at issue here: prior to November 15, 2011, when the Veteran's PTSD was evaluated as 30 percent disabling; and from November 15, 2011 to the present, while the Veteran's PTSD was evaluated as 50 percent disabling.  Normally, the Board will consider the proper evaluation to be assigned for both time periods, pursuant to the Court's holding in Hart.  However, as noted above, the Veteran has withdrawn the issue of entitlement to a disability rating greater than 50 percent for PTSD beginning November 15, 2011.  As such, the only remaining issue before the Board is entitlement to a disability rating greater than 30 percent for PTSD prior to November 15, 2011

Evidence relevant to the level of severity of the Veteran's PTSD prior to November 15, 2011 includes a VA psychiatric examination report dated in August 2010.  During the August 2010 VA examination the examiner noted that the Veteran had been seen for psychiatric treatment from May 2008 to August 2010.  The examiner noted a GAF score of 54 in June 2010.  An August 2010 treatment showed improvement in capacity to manage affect and giving imaginal account.  However, another August 2010 treatment record noted increased anxiety related to the Veteran's wife's brain surgery.  A July 2010 treatment record noted increased intrusive ideation of Vietnam trauma due to stress.  A June 2010 note shows that the Veteran was upset by reminders of stressful military experiences (e.g., seeing old buddies reminded him of when he had to retrieve body parts during the recovery mission), he avoided thinking about this.  An April 2010 treatment record noted various health problems as well as "family alienation."  Significantly, the Veteran reported that this referred to past problems but that his current relationship with his children was good, avoidance of public places, anger, and problems concentrating.  The Veteran noted a history of nightmares in May 2008.  Symptoms noted from October 2009 through August 2010 included intrusive thoughts of Vietnam, nightmares, avoidance-crowds, irritability and anger focused on VA compensation issues, and sleep disturbance.  It was noted that the Veteran's wife tended to run errands for him due to his avoidance symptoms.  He was seen for psychiatric complaints in February 2008 noting complaints of anger, and again in March 2008 noting a history of depression.  Psychiatric consults in March and April 2007 also show depression.

The Veteran reported that he was married and had a "super fantastic" relationship with his wife.  They were together all of the time, played cards daily in the afternoon and worked in the garden together.  In the mornings the Veteran performed maintenance on his land.  His wife had major brain surgery a few weeks earlier but was doing well now.  He had two grown children along with several grandchildren with whom he got along "fantastic" with.  The Veteran also indicated that he had several friends whom he saw regularly.  He indicated that he just celebrated 30 years of sobriety and denied any other substance abuse.  He also indicated that he was employed as a truck driver until 2000 but had to retire due to back/leg pain.  

On psychological evaluation the Veteran was clean and both appropriately and casually dressed.  Psychomotor activity and speech were unremarkable.  His attitude towards the examiner was cooperative, friendly, and relaxed.  Thought process and thought content were unremarkable.  It was noted that the Veteran was somewhat focused on his treatment by VA regarding benefits and compensation.  There were no delusions and, with regard to judgment, it was noted that the Veteran understood outcome of behavior.  Intelligence was average and, with regard to insight, the Veteran noted that he had a problem.  The Veteran reported that generally he slept well but has not slept well recently due to his wife's recent brain surgery.  The Veteran reported auditory hallucinations but indicated that they were not persistent.  He had no inappropriate or obsessive/ritualistic behavior.  The Veteran did report a history of panic attacks, stating that they occurred twice per month and lasted briefly.  

There were no homicidal or suicidal thoughts and impulse control was good.  There were no episodes of violence and the examiner indicated that the Veteran had the ability to maintain minimum personal hygiene.  There were no problems with activities of daily living.  With regard to hallucinations, the Veteran reported that over the past two to three months he has heard someone talking who was not there, approximately six times.  The Veteran indicated that he discussed these instances with his therapist but the examiner noted that these instances are not noted in the VA treatment records.  The Veteran indicated that this did not affect his daily functioning.  Remote memory was normal and recent memory was mildly impaired.

The examiner continued a diagnosis of PTSD, mild severity, and assigned a GAF score of 61.         

Also of record are VA treatment records dated prior to November 15, 2011 which reflect treatment for the Veteran's PTSD and are summarized by the August 2010 VA examiner above.  Notably, August 2008 and June 2010 VA treatment records show a GAF score of 54.   

Based on these findings, the Board finds that the evidence of record substantiates a 50 percent evaluation for the period of time prior to November 15, 2011.  During the August 2010 VA examination the examiner noted that the Veteran's PTSD resulted in intrusive thoughts of Vietnam, panic attacks, nightmares, auditory hallucinations, avoidance symptoms, irritability, and sleep disturbance.  This supports the proposition that the Veteran's PTSD affects his abilities to function both in his occupation and socially, with such deficiencies as anxiety, nightmares, social isolation, irritability, sleep deprivation, mood swings, and impaired anger management.  Also, August 2008 and June 2010 VA treatment records show GAF scores of 54 which is indicative of moderate symptoms.  Thus, as supported by the evidence of record, the Veteran's symptoms of PTSD more nearly approximated the level of impairment associated with a 50 percent evaluation.  Therefore, in light of the evidence as noted above, the Board concludes that the Veteran's PTSD was productive of impairment warranting the higher evaluation of 50 percent under DC 9411 prior to November 15, 2011.

As for the potential for a yet higher rating, the Board notes during the August 2010 VA examination the Veteran was assigned a GAF score of 61, which is defined as indicating mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   The totality of the evidence reflects symptoms warranting no more than a 50 percent rating under the applicable criteria prior to November 15, 2011.  Prior to November 15, 2011, the evidence did not demonstrate that the service-connected PTSD was productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  While the Veteran may have suffered from some level of social impairment, in that he was withdrawn and isolative, with minimal socialization, the evidence did not show that he necessarily was prevented from establishing and maintaining such relationships.  

The Veteran has maintained a significant relationship with his wife, grown children, and grandchildren.  As for industrial impairment, it was noted that the Veteran retired in October 2000 due to his low back and leg problems, not his psychiatric problems.  The Veteran's PTSD was not shown to be so disabling so as to warrant an evaluation of 70 percent under DC 9411.  Specifically, there was no evidence of such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work-like setting).  In sum, the Board concludes that the Veteran's PTSD was not manifested by symptomatology that approximated, or more nearly approximated, the criteria for an evaluation in excess of 50 percent prior to November 15, 2011 under DC 9411.  See 38 C.F.R. § 4.7.  

With regard to an effective date for the Veteran's 50 percent rating, the Board finds that the increase in disability warranting a 50 percent rating was factually ascertainable based on the August 2010 VA examination findings as well as VA outpatient treatment reports dated prior to November 15, 2011, and has assigned the date of claim for increase, June 16, 2009, one year prior to the date of the Veteran's claim for an increased rating, as the effective date of the award.  

June 16, 2010, is the date of claim for effective date purposes.  Under controlling law and regulation, the Board must review the evidence dating one year prior to determine the "earliest date as of which," within the year prior to the claim, an increase in disability was factually ascertainable. 

In this case, clinical records dated between June 2009 and June 2010 have been associated with the claims file.  These treatment records indicate that between June 16, 2009 and June 16, 2010, the Veteran's PTSD was also manifested by symptomatology most nearly approximating the 50 percent rating criteria ultimately assigned in the December 2011 rating decision.  

Based on the foregoing, the Board concludes that an increase in the Veteran's PTSD was factually ascertainable during the period in question.  Therefore, the provisions of 38 C.F.R. § 3.400(0)(2) can serve as a basis for an earlier effective date here.  

The Board has also contemplated whether there is any evidence of record prior to June 16, 2009, that could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In a February 2009 rating decision the RO granted service connection for PTSD and assigned a 30 percent disability rating, and the Veteran failed to perfect an appeal with respect to that determination.  Thus, the February 2009 rating decision is final.  See 38 U.S.C.A. § 7104.  Accordingly, the question for consideration is whether any document of record received following the February 2009 denial but prior to June 16, 2009, could be construed as an informal claim.  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

After reviewing the record, the Board concludes that there are no testimonial documents submitted between the February 2009 rating decision and prior to June 16, 2009 indicating an intent to claim entitlement to an increased rating for the Veteran's PTSD.  Therefore, assignment of an earlier effective date is not possible under 38 C.F.R. § 3.155.

In addition, the claims file contains no treatment or examination reports between the dates in question, precluding assignment of an earlier effective date under 38 C.F.R. § 3.157. 

Finally, in Rudd v. Nicholson, 20 Vet. App. 296 (2006) the Court of Appeals for Veteran's Claims (Court) held that where a rating decision which established an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.  The Veteran essentially claims that he should be assigned an effective date back to May 17, 2006; however, as the February 2009 rating decision is final, an effective date based on the claim considered there could only be on the basis of CUE.  

In sum, there is no basis for an award of a 50 percent rating for PTSD prior to June 16, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Regarding the possibility of extraschedular consideration, while the Veteran has been unemployed since October 2000, it appears that he retired due to his low back and leg disorders and not his psychiatric problems.  The competent medical evidence of record shows that the applicable diagnostic codes used to rate the Veteran's PTSD provide for ratings based on the Veteran's symptomatology.  The effects of the Veteran's PTSD have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a July 2010 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected PTSD the evidence must show that his condition "has increased in severity."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The October 2010 rating decision explained the criteria for the next higher disability rating available for the Veteran's service-connected PTSD under the applicable diagnostic code.  The July 2011 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected, PTSD, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate psychiatric examinations, obtained medical opinions as to the severity of the Veteran's PTSD, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The appeal regarding the issues of entitlement to effective dates earlier than February 24, 2004 for the grant of service connection for bilateral hearing loss, earlier than July 1, 2004 for the grant of service connection for tinnitus, and earlier than July 18, 2003 for the grant of service connection for degenerative disc disease of the lumbar spine; entitlement to disability ratings greater than 20 percent for degenerative disc disease of the lumbar spine and a compensable rating for right frontal bone fracture; entitlement to a TDIU; as well as entitlement to a disability rating greater than 50 percent for PTSD beginning November 15, 2011 are dismissed.

A disability rating of 50 percent, and no higher, beginning June 16, 2009 is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


